Title: [Diary entry: 19 May 1785]
From: Washington, George
To: 

Thursday 19th. Mercury at 66 in the Morning—63 at Noon and 66 at Night. Mr. Pine left this (on his return to Philadelphia) in my Phaeton, which was to carry him to Annapolis. Sent My Overseer & Barge to Popes Creek for the Baggage of Geo. Auge. Washington, and such Articles as he had brot. from the West Indies & South Carolina for my use—as also some Wild Geese which Mr. Wm. Washington had procured for me. Wind at East all the day; until towards Sun down, when it turned quite calm. The forenoon was a little dripping but not much rain fell.